Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 SOVEREIGN IÑUPIAT FOR A                       Case No. 3:20-cv-00290-SLG
 LIVING ARCTIC, et al.,

                           Plaintiffs,

                           v.


 BUREAU OF LAND
 MANAGEMENT, et al.,

                       Defendants,

 and
 CONOCOPHILLIPS ALASKA, INC.,

                  Intervenor-Defendant.

             PLAINTIFFS’ MOTION TO SUPPLEMENT COMPLAINT
                   (F. Rule. Civ. P. 15(d); Local Civil Rule 15.1)


Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                           Page 1 of 8


         Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 1 of 8
       Pursuant to Federal Rule of Civil Procedure 15(d) (Rule 15(d)) and Local Civil

Rule 15.1, Plaintiffs Sovereign Iñupiat for a Living Arctic, et al. (collectively

“Plaintiffs”), move the Court for leave to supplement their Complaint to include

allegations and claims regarding the U.S. Army Corps of Engineers’ (Corps) approval of

the Willow Master Development Plan (Willow).1 Plaintiffs meet the standard under Rule

15(d) because there is a strong relationship between their original claims and the

proposed supplemental claims and because supplementation will “avoid the cost, delay

and waste of separate actions” and allow the Court “to award complete relief . . . in one

action.”2 Federal Defendants take no position on this motion; Defendant ConocoPhillips’

Alaska, Inc. do not oppose this motion.

       Rule 15(d) is intended to “promote as complete an adjudication of the dispute

between the parties as is possible.”3 Courts have “broad discretion” in ruling on Rule

15(d) motions to promote judicial efficiency and granting leave to supplement is

“favored.”4 In considering a motion to supplement, courts assess whether “some

relationship” exists “between the newly alleged matters and the subject of the original



1 See attached [Proposed] First Amended and Supplemental Complaint for Declaratory
and Injunctive Relief.
2 Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (quoting New Amsterdam Casualty

Co. v. Waller, 323 F.2d 20, 28–29 (4th Cir. 1963), cert. denied, 376 U.S. 963 (1964)).
3 FEDERAL PRACTICE AND PROCEDURE § 1504, at 536 (1971).
4 Volpe, 858 F.2d at 473.




Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                     Page 2 of 8


         Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 2 of 8
action.”5 Where some relationship exists, courts focus on judicial efficiency and whether

complete relief may be awarded in one action.6 Leave to supplement should be granted

where a plaintiff seeks to include allegations that “arise from the same concern” as the

original complaint and involve the same plaintiffs as well as similar legal claims.7 This is

especially true where judicial efficiency would be served due to the court’s familiarity

with issues common to both existing and proposed supplemental claims.8 Courts may also

consider undue delay, bad faith, or futility in assessing motions to supplement pleadings.9

Leave to supplement should be granted unless undue prejudice would result.10



5 Id. at 474.
6 Id. at 473.
7 See Cota v. Maxwell-Jolly, 2011 WL 2182724, at *4 (N.D. Cal. June 2, 2011) (granting

leave to supplement complaint where new claims concerned “the same program, the same
State agency, same legal claims and substantially the same plaintiff class”); see also San
Luis & Delta-Mendota Water Auth. v. U.S. Dep’t of Interior, 236 F.R.D. 491, 499 (E.D.
Cal. 2006) (granting leave to supplement complaint where new claims concerned
interpretation of the same statute and involved the same plaintiffs).
8 See Cota, 2011 WL 2182724, at *4 (considering the court’s experience with the

challenged program in allowing supplementation); see also San Luis, 236 F.R.D. at 499
(“The district Court has developed extensive knowledge of the relevant law, background,
and scientific considerations . . . . Retaining the new claims as part of the existing case
serves the interests of judicial economy.”).
9 In assessing motions under Federal Rule of Civil Procedure 15(a) and (d), courts often

consider applicable standards and factors interchangeably. See, e.g., LaSalvia v. United
Dairymen of Arizona, 804 F.2d 1113, 1119 (9th Cir. 1986) (relying on a case concerning
amendment of a complaint under Rule 15(a), for the proposition that motions “pursuant
to Rule 15(d) should be granted [u]nless undue prejudice to the opposing party will
result”).
10 Volpe, 858 F.2d at 475 (stating courts “liberally construe Rule 15(d) absent a showing

of prejudice to the defendant”).


Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 3 of 8


         Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 3 of 8
       Plaintiffs’ original Complaint includes claims related to the Bureau of Land

Management’s (BLM) and U.S. Fish and Wildlife Service’s (FWS) actions to approve

Willow.11 Soon after Plaintiffs filed their Complaint, the U.S. Army Corps of Engineers

(Corps) publicly issued its Record of Decision (ROD) approving Willow’s Clean Water

Act (CWA) Section 404 permit.12 The newly issued decision approves ConocoPhillips’

discharge of 5.3 million cubic yards of material into 481.1 acres of waters of the U.S.13

The proposed supplemental Complaint seeks to assert the same National Environmental

Policy Act (NEPA) claims against the Corps as are currently pending against BLM, and

raises two additional CWA claims against the Corps.

       The proposed supplemental NEPA and CWA claims are closely related to

Plaintiffs’ original claims because they concern the federal approvals for Willow in the

National Petroleum Reserve-Alaska (Reserve), and rely on many of the same challenged

agency documents and decisions. The Corps relies exclusively on the final Environmental

Impact Statement (FEIS) prepared by BLM to fulfill the Corps’ NEPA obligations for

Willow.14 Plaintiffs challenge the sufficiency of the EIS, raising claims that implicate

many resources of concern for the Corps, particularly the failure to take a hard look at the



11 Compl., ECF No. 1 at 53–63.
12 DEPT. OF THE ARMY, RECORD OF DECISION AND PERMIT EVALUATION, ALASKA
DISTRICT, WILLOW DEVELOPMENT PROJECT (2020) [hereinafter Corps ROD].
13 Id. at 3.
14 Id. at 2.




Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 4 of 8


         Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 4 of 8
impacts of Willow on aquatic resources. The Corps ROD also solely relies on BLM’s

FEIS to compare and provide baseline information, quantification of Willow’s impacts to

wetlands between alternatives, and to describe the potential cumulative and secondary

effects of Willow.15 These findings and analyses are relevant to the Corps’ obligations

under both NEPA and the CWA, and the BLM’s analysis of these impacts are subject to

challenge by Plaintiffs in their original claims.

         Supplementation will serve the interest of judicial economy as the addition of

Plaintiff’s claims against the Corps will allow for the entire controversy between the

parties to be addressed in one action. Plaintiffs’ proposed NEPA and CWA claims arise

from the same concerns raised in their Complaint — whether the EIS for Willow

adequately considered the project’s direct, indirect and cumulative impacts for purposes

of federal permitting requirements. Plaintiffs asked this Court to vacate and declare

invalid any decisions made and permits issued in reliance on the Willow final EIS.16 The

proposed NEPA and CWA claims concern the same challenged project, related legal

claims, and the same plaintiffs as the original complaint. Inclusion of the proposed NEPA

and CWA claims against the Corps will, therefore, place claims related to both agencies’

approvals squarely before the Court and will ensure the entirety of the parties’ dispute is




15   Id. at 9, 53.
16   Compl., ECF No. 1 at 63–64.


Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 5 of 8


           Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 5 of 8
addressed. In addition, supplementation will promote judicial efficiency because the

Court is currently considering a motion for preliminary injunction in this case17 and will

be familiar with Willow and many of the relevant issues.

       Inclusion of claims against the Corps will not prejudice the Defendants because

the proposed supplemental claims are implicated by Plaintiffs’ existing claims and

requested remedies, and the Court has yet to fully consider the merits of any claims.

There is no indication that inclusion of these easily anticipated claims against the Corps

would result in any prejudice to Defendants, let alone the “obvious prejudice” required to

overcome the preference for supplementation.18 There is also no evidence of undue delay

or bad faith as the proposed claims against the Corps ripened last month. Additionally,

both the Complaint and recent motion for a temporary restraining order and preliminary

injunction identified the Corps’ role in permitting Willow and addressed the Corps’

reliance on BLM’s EIS.19 Finally, leave to supplement should be granted because

Plaintiffs’ ripe cognizable claims against the Corps are not futile.




17 Pls.’ Mot. for TRO & Prelim. Inj., ECF No. 17.
18 See LaSalvia, 804 F.2d at 1119 (finding abuse of discretion where the lower court
denied a motion to amend a complaint on grounds that the plaintiffs had known of the
alleged conduct for three years because the resulting prejudice — reopening minimal
discovery — did not amount to “obvious prejudice”).
19 Pls.’ Mem. In Supp. of TRO & Prelim. Inj., ECF No. 17 at 5, 8, 15.




Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 6 of 8


         Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 6 of 8
         Given the close relationship between Plaintiffs’ original claims and the proposed

claims against the Corps, and the interest of judicial economy, leave to supplement

should be granted.20

                                      CONCLUSION

         For the foregoing reasons, the Court should grant Plaintiffs’ motion to supplement

their Complaint.

         Respectfully submitted, this 15th day of January, 2021.

                                           s/ Bridget Psarianos
                                           Bridget Psarianos (AK Bar No. 1705025)
                                           Suzanne Bostrom (AK Bar No. 1011068)
                                           Brook Brisson (AK Bar No. 0905013)
                                           Brian Litmans (AK Bar No. 0111068)
                                           TRUSTEES FOR ALASKA

                                           Attorneys for Plaintiffs




20   Volpe, 858 F.2d at 473.

Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                    Page 7 of 8


           Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 7 of 8
                                 Certificate of Service


       I certify that on January 15, 2021, I caused a copy of the PLAINTIFFS’ MOTION
TO SUPPLEMENT COMPLAINT, [PROPOSED] FIRST AMENDED AND
SUPPLEMENTAL COMPALINT, and [PROPOSED] ORDER to be electronically filed
with the Clerk of the Court for the U.S. District Court of Alaska using the CM/ECF
system, which will send electronic notification of such filings to the attorneys of record
in this case. Attorneys of record not registered in the CM/ECF system for this case will
be served via electronic mail.

                                                s/ Bridget Psarianos
                                                Bridget Psarianos




Pls.’ Mot. to Suppl. Compl.
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                  Page 8 of 8


        Case 3:20-cv-00290-SLG Document 22 Filed 01/15/21 Page 8 of 8
